      Case 3:19-cr-04749-JLS Document 547 Filed 06/09/21 PageID.1895 Page 1 of 1



 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                             SOUTHERN DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,          ) Case No.: 19-CR-04749-JLS
 9
                                        )
10             Plaintiff,               )
                                        ) Order Granting Joint Motion to Continue
11
          v.                            ) Status Hearing
12                                      )
13
     LUAY DANIEL MAMOU (1),             )
                                        )
14             Defendant.               )
15   __________________________________ )

16          Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED that the Status
17
     Hearing in this matter shall be continued from June 11, 2011 to July 30, 2021 at 1:30 p.m.
18
            For the reasons set forth in the joint motion, the Court finds that the ends of justice will be served
19
     by granting the requested continuance, and these outweigh the interests of the public and the defendant
20
21   in a speedy trial. Accordingly, the delay occasioned by this continuance is excludable pursuant to 18

22   U.S.C. § 3161(h)(7)(A).
23
            IT IS SO ORDERED.
24
25   Dated: June 9, 2021
26
27
28



                                                          1
